DISMISS and Opinion Filed May 14, 2021




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00284-CV

                       ANTHONY COLON, Appellant
                                  V.
                   BLACKBEARD OPERATING, LLC AND
                STOKES & SPIEHLER ONSHORE, INC., Appellees

                         On Appeal from the 61st District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2018-52678

                            MEMORANDUM OPINION
                      Before Justices Molberg, Goldstein, and Smith
                                Opinion by Justice Smith
       Before the Court is the parties’ joint motion to dismiss the appeal.1 We
GRANT the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                    /Craig Smith/
                                                    CRAIG SMITH
210284F.P05                                         JUSTICE




   1
    Pursuant to the Texas Supreme Court’s order dated April 22, 2021, this case was transferred to this
Court from the Court of Appeals for the Fourteenth District of Texas at Houston.
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

ANTHONY COLON, Appellant                    On Appeal from the 61st District
                                            Court, Harris County, Texas
No. 05-21-00284-CV         V.               Trial Court Cause No. 2018-52678.
                                            Opinion delivered by Justice Smith.
BLACKBEARD OPERATING, LLC                   Justices Molberg and Goldstein
AND STOKES & SPIEHLER                       participating.
ONSHORE, INC., Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered May 14, 2021




                                      –2–